43 F.3d 1470
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William D. ZACK, Petitioner Appellant.
No. 94-6868.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 17, 1994Decided Dec. 16, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, District Judge.  (MISC-93-68-E)
William D. Zack, Appellant pro se.
N.D.W.Va.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
William D. Zack appeals from the district court's denial of his motion for reconsideration of the court's order denying his petition for a writ of mandamus.


2
Zack filed the petition for a writ of mandamus requesting the district court to compel the Office of Professional Responsibility of the Department of Justice to respond to Zack's complaint alleging prosecutorial misconduct by an Assistant United States Attorney in Zack's underlying criminal case.  The record reveals that the Office of Professional Responsibility has taken action on Zack's complaint.  Because Zack has not established an undue delay, we deny Zack in forma pauperis status and dismiss the appeal.*


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 In addition, we note that mandamus relief is warranted only when there are no other means by which the petitioner may seek the requested relief.  In re Beard, 811 F.2d 818, 826-27 (4th Cir.1987).  To the extent that Zack contends that his conviction was obtained by means of prosecutional misconduct, there are other means for seeking relief.  See, e.g., 28 U.S.C. Sec. 2255 (1988)